Citation Nr: 1108195	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-24 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or chronic kidney disease.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to September 1974.  He also has post-active duty service in the Naval Reserve.

This matter is on appeal from a rating decision issued in October 2006 by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in October 2009 for further development and it now returns for further appellate consideration. 


FINDINGS OF FACT

1.  Credible and competent lay testimony, coupled with competent medical evidence, establishes that the Veteran has a current left knee disability, diagnosed as left total knee arthroplasty secondary to osteoarthritis, that is a result of an in-service knee injury.

2.  Medical evidence of record establishes that the Veteran's hypertension is as likely as not due to his service-connected diabetes mellitus and chronic kidney disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left total knee arthroplasty secondary to osteoarthritis are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

2.  The criteria for service connection for hypertension are met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in this decision, the Board awards service connection for the claimed disabilities, which represents a complete grant of the benefits sought on appeal, and, therefore, no discussion of VA's duty to notify or assist is necessary.  

The Veteran is seeking to establish service connection for a left knee disorder and hypertension.  He contends that he suffered an in-service injury to his left knee, which was the initial manifestation of his current knee disability.  As to hypertension, he contends that it is due to his service-connected disabilities of diabetes mellitus and chronic kidney disease.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may also be granted for certain chronic diseases, such as arthritis and hypertension, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, the record fails to demonstrate that the Veteran first manifested such disorders within a year of his service discharge.  Therefore, presumptive service connection is not warranted for either disorder.

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 
7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 
38 C.F.R. § 3.310, which is more favorable to the Veteran because it does not require the establishment of a baseline before an award of service connection may be made.

In making all determinations, the Board must fully consider the lay assertions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) 
(holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).   Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; 
see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Knee Disorder

In this case, the Board has reviewed the record in its entirety and finds that both lay and competent medical evidence establish that the Veteran's current left knee disability, diagnosed as left total knee arthroplasty secondary to osteoarthritis, was caused by an in-service incident involving his left knee.  

The Board notes that the Veteran's service treatment records are largely missing from the claims folder.  Attempts to locate them were unsuccessful.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  While the case law does not lower the legal standard for proving a claim for service connection, it does increase the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In July 2005, the Veteran submitted a claim in which he explained that "during physical training, a guy fell on the outside of [his] knee and bent it inward tearing ligaments."  He reported being put in a cast.  Again, the Veteran's service treatment records are not available for confirmation.  However, the Veteran submitted two lay statements in support of his claim, one from a fellow service member who recalled the incident, and one from a former coworker in the Merchant Marines. 

In a statement received in November 2006, a retired member of the United States Navy submitted a written statement confirming that he served with the Veteran in Australia.  The statement confirmed that the Veteran injured his left leg while playing flag football and was in "a long-leg cast for about twelve weeks."  In April 2007, a retired member of the Merchant Marines submitted a statement in which he recalled working with the Veteran in the spring or summer of 1983, well before the Veteran filed his service connection claim.  At that time, the Veteran reported having "seriously damaged" his knee while on active duty.  Because the Veteran is competent to report the in-service accident resulting in him being in a left leg cast, and because the lay statements corroborate his story, the Board finds that there was an in-service incident that resulted in a left knee injury for which the Veteran was in a cast for many weeks.  The question is whether he now has a left knee disability related to that in-service incident.

Post-service outpatient medical records show ongoing treatment for degenerative arthritis of the left knee, including March 2004 total knee arthroscopic surgery.  In November 2010, the Veteran was afforded a VA examination of his knee to determine the etiology of his disability.  The VA examiner summarized the Veteran's reported history, including the in-service incident and resulting cast.  The examiner, after physical examination, confirmed the diagnosis as left total knee arthroplasty secondary to osteoarthritis.  The examiner went on to state that he could not definitively conclude that the Veteran's left knee disability is related to service due to the absence of service treatment records, but based upon the Veteran's competent and consistent lay testimony, it is at least as likely as not that his left knee osteoarthritis is secondary to his time in service.

To summarize, while the Veteran's service treatment records are absent, competent and credible lay testimony has established that the Veteran injured his left knee in service and a VA examiner has opined that the current left total knee arthroplasty secondary to osteoarthritis is as likely as not due to that in-service injury.  There is no negative evidence in the claims folder to dispute these findings.  Based upon this evidence, the Board finds that the Veteran's current left knee disability was as likely as not incurred in service.  As such, service connection for left total knee arthroplasty secondary to osteoarthritis is warranted.

Hypertension

The Veteran is also claiming service connection for hypertension, which he contends is causally connected to his service-connected diabetes mellitus and chronic kidney disease.  

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with the diastolic blood pressure of less than 90mm.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101.  In this case, there is no doubt that the Veteran has a current diagnosis of hypertension.  Treatment records show that he has treated and taken medication for the condition for many years.  As early as October 1993, private medical records show that the Veteran reports taking blood pressure medication since 1991.  The question remains whether there is any causal connection between the Veteran's hypertension and his service connected disabilities.  In this regard, there are conflicting opinions of record.

In March 2009, a VA examiner rendered an opinion as to whether the Veteran's chronic kidney disease aggravated his hypertension.  The examiner answered this question in the negative indicating that the hypertension did not increase in severity beyond the natural course of the disease due to the service-connected kidney disease.  This opinion was very limited in scope.

In September 2009, the Veteran's VA treating physician submitted a statement in support of his claim.  The physician confirmed that she was the Veteran's treating physician for hypertension, diabetes, and dyslipidemia.  The physician went on to opine as follows:  "As an expert in hypertension, I believe that [the Veteran's] hypertension is related to both his [service-connected] diabetes but especially to his diabetic nephropathy which causes salt and water retention, elevations in rennin-angiotensin levels and increased sympathetic nervous system activity...Because elevations in [blood pressure] often [precede] the diagnosis of Diabetes Mellitus, I believe these [diagnoses] are interrelated and accordingly believe that [service connection] should be afforded his hypertension."  Thus, the Veteran's own treating physician recognized that the clinical findings related to hypertension manifested earlier than the diabetes and kidney disease, but nonetheless found a causal connection and explained her reasoning in a coherent fashion.

In June 2010, the Veteran was afforded a VA examination with regard to this claim.  The VA examiner's opinion was clearly negative, but was largely incoherent.  In summary, the examiner stated that he "cannot resolve whether or not the hypertension is secondary to diabetes mellitus without speculation and renal impairment cannot resolve the issue whether renal impairment is secondary to hypertension or diabetes without pure speculation."  This difficult to understand statement seems to indicate that the examiner was unable to render an opinion.  However, he then goes on to say that because the hypertension predated the diabetes and kidney disease, then the latter disabilities cannot cause the former.  The examiner failed to consider the September 2009 opinion of the Veteran's treating physician and simply concluded that there is no causal connection. 

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, the Court has cautioned VA against seeking additional medical opinions where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board finds that this point has been attained by way of the 2009 positive opinion, to be paired only with the 2010 VA examiner's opinion.  Because, at the very least, a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As such, the Board finds that entitlement to service connection for hypertension is warranted.


ORDER

Service connection for left total knee arthroplasty secondary to osteoarthritis is granted.

Service connection for hypertension is granted.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


